Exhibit 10.1



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 30, 2009, by and between COMERICA BANK (“Bank”) and
SCIENTIFIC LEARNING CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 15, 2004 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of September 29, 2004,
that certain Second Amendment to Loan and Security Agreement dated as of
December 2, 2005, that certain Third Amendment to Loan and Security Agreement
dated as of September 5, 2006, that certain Fourth Amendment to Loan and
Security Agreement dated as of June 5, 2007 and that certain Fifth Amendment to
Loan and Security Agreement dated as of June 30, 2008, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1.         The following defined terms in Section 1.1 of the Agreement hereby
are added, amended or restated as follows:

“LIBOR Addendum” means the Daily Adjusting LIBOR Addendum to Loan and Security
Agreement attached hereto as Exhibit C.

 

“Revolving Maturity Date” means December 31, 2009.

 

“Sixth Amendment” means that certain Sixth Amendment to Loan and Security
Agreement dated as of January 30, 2009.

 

2.         The last sentence in the defined term “Change of Control” in Section
1.1 of the Agreement hereby is amended and restated to read as follows:

“Notwithstanding the foregoing, the present holdings of, and any additional
acquisition of, securities of the Borrower by Trigran Investments or any of its
affiliates shall not constitute a Change of Control for purposes of this
Agreement.”

 

3.  

Section 2.1(a)(i) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(i)       Subject to and upon the terms and conditions of this Agreement (1)
Borrower may request Advances in an aggregate outstanding amount not to exceed
the Revolving Line, less any amounts outstanding under the Letter of Credit, and
(2) amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable. Each
Advance must be in an amount equal to or greater than the lesser of Five Hundred
Thousand Dollars ($500,000) or the amount that has not yet been drawn under the
Revolving Line (less any amounts outstanding under the Letter of Credit). Except
as set forth in the LIBOR Addendum, Borrower may prepay any Advances without
penalty or premium.”

4.             The last sentence in Section 6.3 of the Agreement hereby is
amended and restated in its entirety to read as follows:

“Notwithstanding the foregoing, if (x) the aggregate amount of outstanding
Advances is less than or equal to Three Million Dollars ($3,000,000), and (y)
the ratio of Borrower’s unrestricted cash at Bank to Borrower’s total
Indebtedness to Bank is greater than or equal to 1.50 to 1.00, then all
financial statements and other reporting items in this Section 6.3 which are
required to be delivered to Bank on a monthly basis,

 

 

-1-

 



 

--------------------------------------------------------------------------------

shall instead be delivered to Bank on a quarterly basis.”

 

5.

The number “1.25” in Section 6.8 of the Agreement hereby is replaced with the
number “1.15”.

6.             The last sentence in Section 6.8 of the Agreement hereby is
amended and restated in its entirety to read as follows:

“The foregoing covenant shall be measured (i) as of the last day of each quarter
if (A) the aggregate amount of outstanding Advances is less than or equal to
Three Million Dollars ($3,000,000), and (B) the ratio of Borrower’s unrestricted
cash at Bank to Borrower’s total Indebtedness to Bank is greater than or equal
to 1.50 to 1.00, and (ii) as of the last day of each month at all other times.”

 

7.

Section 6.9 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“6.9      Measured as of (i) the last day of each quarter if (A) the aggregate
amount of outstanding Advances is less than or equal to Three Million Dollars
($3,000,000), and (B) the ratio of Borrower’s unrestricted cash at Bank to
Borrower’s total Indebtedness to Bank is greater than or equal to 1.50 to 1.00,
or (ii) the last day of each month at all other times, a Net Worth greater than
or equal to (a) from the date of the Sixth Amendment through December 31, 2009,
negative Two Million Dollars (-$2,000,000), and (b) at all times thereafter, One
Dollar ($1.00).

 

8.

Section 8.2(b) of the Agreement hereby is amended and restated in its entirety
to read as follows:

“(b)      If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement or in any of
the Loan Documents, or in any other present or future agreement between Borrower
and Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within fifteen (15)
days after Borrower receives notice thereof or any officer of Borrower becomes
aware thereof; provided, however, that if the default cannot by its nature by
cured within the fifteen (15) day period or cannot after diligent attempts by
Borrower be cured within such fifteen (15) day period, and such default is
likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default
but no Credit Extensions will be made.”

 

9.

Exhibit C to the Agreement hereby is replaced with Exhibit C attached hereto.

 

10.

Exhibit D to the Agreement hereby is replaced with Exhibit D attached hereto.

 

11.

The Schedule to the Agreement hereby is replaced with the Schedule attached
hereto.

12.           No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

13.          Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

 

- 2 -



 

--------------------------------------------------------------------------------

14.       Borrower represents and warrants that the Representations and
Warranties contained in the Agreement, as qualified by the Schedule included
with this Amendment, are true and correct as of the date of this Amendment, and
that no Event of Default has occurred and is continuing.

15.       As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)

this Amendment, duly executed by Borrower;

(b)        a Certificate of the Secretary of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

(c)        an amendment fee in the amount of Twelve Thousand Five Hundred
Dollars ($12,500), which may be debited from any of Borrower’s accounts;

(d)        all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

(e)        such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

16.       This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

 

 

[Balance of Page Intentionally Left Blank]

 

- 3 -



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

 

 

By: /s/ Robert Feller                                   

 

 

 

Title: CFO                                                     

 

 

 

COMERICA BANK

 

 

 

 

 

By: /s/ Robert Hernandez                         

 

 

 

Title: Vice President                                 

 

 

 

[Signature Page to Sixth Amendment to Loan and Security Agreement]



 

--------------------------------------------------------------------------------

EXHIBIT C

LIBOR/PRIME RATE ADDENDUM



 

 

- 1 -



 

--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

FROM:

SCIENTIFIC LEARNING CORPORATION

The undersigned authorized officer of SCIENTIFIC LEARNING CORPORATION hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof provided, however, that those representations and warranties the
date expressly referring to another date shall be true, correct and complete in
all material respects as of such date. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes (subject to year-end
adjustments with the absence of footnotes).

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

Monthly financial statements

Monthly within 25 days*

Yes

No

Annual (CPA Audited)

FYE within 90 days

Yes

No

10K and 10Q

(as applicable)

Yes

No

A/R Agings

Monthly within 25 days*

Yes

No

A/R Audit

Upon Bank Request

Yes

No

IP Report

Within 60 days of new filings

Yes

No

Total amount of Borrower’s cash and investments

Amount: $________

Yes

No

Total amount of Borrower’s cash and investments maintained with Bank

Amount: $________

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Adjusted Quick Ratio**

1.15:1.00

_____:1.00

Yes

No

Net Worth**

($2,000,000) through 12/31/09 and $1 thereafter

$_________

Yes

No

 

 

 

 

 

*provided however if there are less than or equal to $3,000,000 of Advances
outstanding and the ratio of Borrower’s unrestricted cash at Bank to Borrower’s
Indebtedness to Bank is greater than or equal to 1.50 to 1.00, such financial
statements shall be delivered on a quarterly basis and not a monthly basis.

 

**measured quarterly if the aggregate Advances outstanding are less than or
equal to $3,000,000 and the ratio of Borrower’s unrestricted cash at Bank to
Borrower’s Indebtedness to Bank is greater than or equal to 1.50 to 1.00, and
measured monthly at all other times.

 

Comments Regarding Exceptions: See Attached.

 

 

Received by: ___________________________

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date: _________________________________

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date: _________________________________

TITLE

 

 

Compliance Status



 

 

 

DATE

 

 

 

 



 

 

- 1 -

 

--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Section 1.1)

Obligations of the Company under the Company’s Lease Agreement with Rotunda
Partners II dated October 1, 2003, for the Oakland office. As of December 31,
2008, amount outstanding though the end of the lease: $5,406,000

 

Obligations of the Company under the Company’s Lease Agreement with TriPoint
Tucson LLC dated April 5, 2006, as amended, for the Tucson office. As of
December 31, 2008, amount outstanding though the end of the lease: $612,000

 

Obligations of the Company under the Company’s Lease Agreement with Clematis LLC
dated February 26, 2008, for the Waltham office. As of December 31, 2008, amount
outstanding though the end of the lease: $382,000

 

Obligations to pay royalties and patent expenses on patents licensed from the
University of California and Rutgers, the State University of New Jersey, under
the Exclusive License Agreement, dated September 27, 1996, between the Company
and the Regents of the University of California, as amended. These patents cover
most of our products and revenue. Amount paid in 2008: $857,784, including pass
through payments; annual minimum $150,000.

 

Permitted Investments (Section 1.1)

1,772,727 shares of Series A Preferred Stock of Posit Science Corporation
(formerly Neuroscience Solutions Corporation) (“PSC”), issued pursuant to the
Technology Transfer Agreement dated September 30, 2003, between the Company and
PSC and the related Series A Preferred Stock Purchase Agreement.

 

Permitted Liens (Section 1.1)

 

None.

 

Intellectual Property (Section  5.6)

Certain patents and patent applications are jointly owned by the Company and the
University of California and/or the University of Texas, Dallas. These jointly
owned cases are listed on Exhibit A to this Schedule of Exceptions.

 

In August 1999, Oklahoma State University wrote the Company suggesting that the
Company’s advertising materials indicated that the Fast ForWord Language product
might employ concepts covered by US Patent No. 5,711,671, which is owned by the
University. The Company reviewed that patent, concluded that the Company’s
products were not within the scope of the patent, and so notified the
University. The Company has not had any discussions or correspondence with this
University since August 2000.

 

Prior Names; Locations of Assets (Section 5.7)

The Company was originally incorporated in California under the name Scientific
Learning Principles Corporation. The Company changed its name to Scientific
Learning Corporation when it reincorporated in Delaware in May 1997.

In addition to the Company’s chief executive offices, Inventory and/or Equipment
of the Company is also located at:

 

•

The Company’s offices located at 6367 East Tanque Verde Rd., Suite LL 10,
Tucson, Arizona.

 

•

The Company’s office located at 135 Beaver St., Suite 308, Waltham,
Massachusetts.

 

•

Alom Technologies,48105 Warm Springs Blvd Fremont, CA  94539. Alom is the
Company’s fulfillment contractor, and as such much of the Company’s inventory is
located at Alom.

 

- 1 -



 

--------------------------------------------------------------------------------

 

•

Raging Wire Enterprise Solutions, 1200 Stryker Avenue, Sacramento, CA
95834-1157. Raging Wire hosts the Company’s primary internet operations site and
certain of the Company’s computer equipment is located there.

 

•

Homes of the Company’s field sales and service personnel. The Company’s field
sales and service personnel work from their homes, located throughout the US.
These personnel have possession of personal computer equipment and limited
quantities of software used for demonstration and display purposes.

 

•

Research sites with which the Company is working from time to time have limited
amounts of computer equipment at their premises, on loan from the Company.

 

Transactions with Affiliates (Section 7.8)

Under a Technology Transfer Agreement with Posit Science Corporation (formerly
Neuroscience Solutions Corporation (“PSC”)), the Company licensed to PSC patents
owned by the Company, patents licensed by the Company from universities, and
certain software developed by the Company. All of the licenses are limited to
the health field, and most are exclusive for that field. PSC and the Company
also agreed to license to one another certain patents that may be issued in the
future. Dr. Michael M. Merzenich, who is a founder, significant stockholder and
former officer and director of the Company, is also a founder, director,
significant stockholder and officer of PSC. Drs. Paula A. Tallal, Steven L.
Miller and William Jenkins, each of whom is a founder, director, officer, and/or
significant shareholder of the Company, are or have been consultants to Posit
Science Corporation and/or members of Posit’s Scientific Advisory Board.

 



 

 

- 2 -



 

--------------------------------------------------------------------------------

Exhibit A to Schedule of Exceptions

Jointly Owned Patents

 

Docket

Country

Serial Number

Patent No.

Title

Owner

Status

701

US

08/852,651

6,109,107

Method and Apparatus for Diagnosing and Remediating Language Based Learning
Impairments

UC/SLC

ISSUED

701-D1

US

09/617,585

6,349,598

Method and Apparatus for Diagnosing and Remediating Language-Based Learning
Impairments

UC/SLC

ISSUED

701-D2

US

10/027,518

6,457,362

Method and Apparatus for Diagnosing and Remediating Language-Based Learning
Impairments

UC/SLC

ISSUED

704-AU

AU

13133/99

746634

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

ISSUED

704B

US

09/470,047

6,409,685

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

ISSUED

704C1

US

09/374,227

6,267,733

Apparatus and Methods for Treating Motor Control and Somatosensory Perception
Deficits

UC/SLC

ISSUED

706

US

08/970,564

6,422,869

Methods and Apparatus for Assessing and Improving Processing of Temporal
Information in Human

UC/SLC

ISSUED

706-JP

JP

11-528633

 

Methods and Apparatus for Assessing and Improving Processing of Temporal
Information in Human

UC/SLC

PENDING

724

US

09/224,510

6,221,908

System for Stimulating Brain Plasticity

UC/SLC

ISSUED

725

US

09/134,759

6,231,344

Prophylactic Reduction and Remediation of Schizophrenic Impairments Through
Interactive Behavioral Training

UC/SLC

ISSUED

725A

US

09/153,568

6,165,126

Remediation of Depression Through Computer-Implemented Interactive Behavioral
Training

UC/SLC

ISSUED

0008

US

10/000,844

7,024,398

Computer -Implemented Methods and Apparatus for Remediating Abnormal Behaviors

UC/SLC/UofTDallas

ISSUED

 

- 3 -

 

--------------------------------------------------------------------------------

 

Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of SCIENTIFIC
LEARNING CORPORATION; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.         Any one (1) of the following __________________________ (insert
titles only) of the Corporation are/is authorized, for, on behalf of, and in the
name of the Corporation to:

(a)        Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, including, without limitation, that certain Loan and Security
Agreement dated as of January 15, 2004, as may subsequently be amended from time
to time, including but not limited to that certain First Amendment to Loan and
Security Agreement dated as of September 29, 2004, that certain Second Amendment
to Loan and Security Agreement dated as of December 2, 2005, that certain Third
Amendment to Loan and Security Agreement dated as of September 5, 2006, that
certain Fourth Amendment to Loan and Security Agreement dated as of June 5,
2007, that certain Fifth Amendment to Loan and Security Agreement dated as of
June 30, 2008 and that certain Sixth Amendment to Loan and Security Agreement
dated as of January 30, 2009;

(b)        Discount with the Bank, commercial or other business paper belonging
to the Corporation made or drawn by or upon third parties, without limit as to
amount;

(c)        Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)        Give security for any liabilities of the Corporation to the Bank by
grant, security interest, assignment, lien, deed of trust or mortgage upon any
real or personal property, tangible or intangible of the Corporation;

(e)        Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

2.         Said Bank be and it is authorized and directed to pay the proceeds of
any such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

3.         Any and all agreements, instruments and documents previously executed
and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.         These Resolutions shall continue in force, and the Bank may consider
the holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

- 1 -



 

--------------------------------------------------------------------------------

5.         Any person, corporation or other legal entity dealing with the Bank
may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

6.         The Bank may consider the holders of the offices of the Corporation
and their signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

TITLE

SIGNATURE

 

 

 







 

 

 







 

 

 







 

 

 







 

 

 







 

 

 







 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on January
30, 2009.

                                                                                               


  Secretary




The Above Statements are Correct.        
____________________________________________________

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 



 

 

- 2 -

 

--------------------------------------------------------------------------------

 
 

Daily Adjusting LIBOR Addendum To Loan and Security Agreement

This Daily Adjusting LIBOR Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of January 30, 2009, by and between Comerica Bank
(“Bank”) and Scientific Learning Corporation, a Delaware corporation
(“Borrower”). This Addendum supplements the terms of the Loan and Security
Agreement dated January 15, 2004 (as amended from time to time, including by
that certain First Amendment to Loan and Security Agreement dated as of
September 29, 2004, that certain Second Amendment to Loan and Security Agreement
dated as of December 2, 2005, that certain Third Amendment to Loan and Security
Agreement dated as of September 5, 2006, that certain Fourth Amendment to Loan
and Security Agreement dated as of June 5, 2007, that certain Fifth Amendment to
Loan and Security Agreement dated as of June 30, 2008 and that certain Sixth
Amendment to Loan and Security Agreement dated as of January 30, 2009, the
“Agreement”).

1.            Definitions. As used in this Addendum, the following terms shall
have the following meanings. Initially capitalized terms used and not defined in
this Addendum shall have the meanings ascribed thereto in the Agreement.

a.         “Applicable Margin” means (i) with respect to the Daily Adjusting
LIBOR Rate, three and one-half percent (3.50%) per annum, and (ii) with respect
to the Prime-based Rate, three quarters of one percent (0.75%) per annum.

b.         “Business Day” means any day, other than a Saturday, Sunday or any
other day designated as a holiday under Federal or applicable State statute or
regulation, on which Bank is open for all or substantially all of its domestic
and international business (including dealings in foreign exchange) inDetroit,
Michigan and San Jose, California, and, in respect of notices and determinations
relating the Daily Adjusting LIBOR Rate, also a day on which dealings in dollar
deposits are also carried on in the London interbank market and on which banks
are open for business in London, England.

c.         “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest
rate which is equal to the Applicable Margin, plus the quotient of the
following:

 

(1)

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the principal
amount of the Obligations and for a period equal to one (1) month;

divided by

 

(2)

a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such day at which Bank is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

d.         “LIBOR Lending Office” means Bank’s office located in the Cayman
Islands, British West Indies, or such other branch of Bank, domestic or foreign,
as it may hereafter designate as its LIBOR Lending Office by notice to Borrower.

e.         “Prime Rate” means the per annum interest rate established by Bank as
its prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

f.          “Prime-based Rate” means a per annum interest rate which is equal to
the sum of the Applicable Margin plus the greater of (i) the Prime Rate; or (ii)
the rate of interest equal to the sum of (a) one percent (1%), and (b) the rate
of interest equal to the average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers (the “Overnight Rates”), as published by the Federal Reserve Bank
of New York, or, if the Overnight Rates are not so published for any day, the
average of the quotations for the Overnight Rates received by Bank from three
(3) Federal funds brokers of recognized standing selected by Bank, as the same
may be changed from time to time.

2.             Interest Rate Options. Subject to the terms and conditions of
this Addendum, the Obligations under the Agreement shall bear interest at the
Daily Adjusting LIBOR Rate, except during any period of time during which, in
accordance with the terms and conditions of this Addendum, the Obligations under
the Agreement shall bear interest at the Prime-based Rate.

 

 

-1-

 



 

--------------------------------------------------------------------------------

3.             Payment of Interest. Accrued and unpaid interest on the unpaid
balance of the Obligations outstanding under the Agreement shall be payable
monthly, in arrears, on the first Business Day of each month, until maturity
(whether as stated herein, by acceleration, or otherwise). In the event that any
payment under this Addendum becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Addendum. Interest accruing hereunder shall be computed on the basis of a year
of 360 days, and shall be assessed for the actual number of days elapsed, and in
such computation, effect shall be given to any change in the applicable interest
rate as a result of any change in the Daily Adjusting LIBOR Rate or, to the
extent applicable, the Prime-based Rate on the date of each such change.

4.             Bank’s Records. The amount and date of each advance under the
Agreement, its applicable interest rate, and the amount and date of any
repayment shall be noted on Bank’s records, which records shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrower of its obligations to repay Bank all amounts payable by Borrower to
Bank under or pursuant to this Addendum and the Agreement, when due in
accordance with the terms hereof. For any advance under the Agreement bearing
interest at the Daily Adjusting LIBOR Rate, if Bank shall designate a LIBOR
Lending Office which maintains books separate from those of the rest of Bank,
Bank shall have the option of maintaining and carrying such advance on the books
of such LIBOR Lending Office.

5.             Default Interest Rate. From and after the occurrence of any Event
of Default, and so long as any such Event of Default remains unremedied or
uncured thereafter, the Obligations outstanding under the Agreement shall bear
interest at a per annum rate of five percent (5%) above the otherwise applicable
interest rate hereunder, which interest shall be payable upon demand. In
addition to the foregoing, a late payment charge equal to five percent (5%) of
each late payment hereunder may be charged on any payment not received by Bank
within ten (10) calendar days after the payment due date therefor, but
acceptance of payment of any such charge shall not constitute a waiver of any
Event of Default under the Agreement. In no event shall the interest payable
under this Addendum and the Agreement at any time exceed the maximum rate
permitted by law.

6.             Prepayment. Borrower may prepay all or part of the outstanding
balance of any Obligations at any time without premium or penalty. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid. Borrower hereby acknowledges and
agrees that the foregoing shall not, in any way whatsoever, limit, restrict, or
otherwise affect Bank’s right to make demand for payment of all or any part of
the Obligations under the Agreement due on a demand basis in Bank’s sole and
absolute discretion.

7.

Regulatory Developments or Other Circumstances Relating to the Daily Adjusting
LIBOR Rate.

a.         If, at any time, Bank determines that, (1) Bank is unable to
determine or ascertain the Daily Adjusting LIBOR Rate, or (2) by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars in the applicable amounts or for the relative maturities
are not being offered to Bank, or (3) the Daily Adjusting LIBOR Rate will not
accurately or fairly cover or reflect the cost to Bank of maintaining any of the
Obligations under this Addendum at the Daily Adjusting LIBOR Rate, then Bank
shall forthwith give notice thereof to Borrower. Thereafter, until Bank notifies
Borrower that such conditions or circumstances no longer exist, the Prime-based
Rate shall be the applicable interest rate for all Obligations during such
period of time.

b.         If, after the date hereof, the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by Bank (or its LIBOR Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, shall make it unlawful or impossible for the Bank (or its LIBOR
Lending Office) to make or maintain any Obligations under the Agreement with
interest at the Daily Adjusting LIBOR Rate, Bank shall forthwith give notice
thereof to Borrower. Thereafter, until Bank notifies Borrower that such
conditions or circumstances no longer exist, the Prime-based Rate shall be the
applicable interest rate for all Obligations during such period of time.

c.         Further, at any time upon prior written notice to the undersigned,
Bank may, in its sole discretion based upon its good faith belief that the
Prime-based Rate is an appropriate basis for its floating rate loans, suspend
use of the Daily Adjusting LIBOR Rate as the applicable interest rate hereunder,
at which time, the Prime-based Rate shall thereafter be the applicable interest
rate for all Obligations outstanding under the Agreement, unless Bank, in its
sole discretion based upon its good faith belief that the Prime-based Rate is no
longer an appropriate basis for its floating rate loans, rescinds such notice,
in which case, the Daily Adjusting LIBOR Rate shall, upon written notice from
Bank to the undersigned, again be the applicable interest rate for all
Obligations outstanding under the Agreement.

d.         If the adoption after the date hereof, or any change after the date
hereof in, any applicable law, rule or regulation (whether domestic or foreign)
of any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Bank (or its
LIBOR Lending Office) with any request or directive (whether or not having the
force of law) made by any such authority, central bank or comparable agency
after the date hereof: (a) shall subject Bank (or its LIBOR Lending Office) to
any tax, duty or other charge with respect to this Addendum or any Obligations
under the Agreement, or shall change the basis of taxation of payments to Bank
(or its LIBOR Lending Office) of the principal of or interest under this
Addendum or any other amounts due under this Addendum in respect thereof (except
for changes in the rate of tax on the overall net income of Bank or its LIBOR
Lending Office imposed by the jurisdiction in which Bank’s principal executive
office or LIBOR Lending Office is located); or (b) shall impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank (or its LIBOR Lending Office), or shall impose on Bank (or its
LIBOR Lending Office) or the foreign exchange and

 

 

-2-

 



 

--------------------------------------------------------------------------------

interbank markets any other condition affecting this Addendum or the
Obligations; and the result of any of the foregoing is to increase the cost to
Bank of maintaining any part of the Obligations or to reduce the amount of any
sum received or receivable by Bank under this Addendum by an amount deemed by
the Bank to be material, then Borrower shall pay to Bank, within fifteen (15)
days of Borrower’s receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to Borrower, setting forth
the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.

e.         In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations, and such increase has the effect of reducing the rate of
return on Bank’s (or such controlling corporation’s) capital as a consequence of
such obligations or the maintaining of such Obligations to a level below that
which Bank (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy), then Borrower shall pay to Bank, within fifteen (15) days of
Borrower’s receipt of written notice from Bank demanding such compensation,
additional amounts as are sufficient to compensate Bank (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Bank reasonably determines to be allocable to the existence of any
obligations of the Bank hereunder or to maintaining any Obligations. A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by the Bank and submitted by Bank to Borrower,
shall be conclusive and binding for all purposes absent manifest error.

8.             Legal Effect. Except as specifically modified hereby, all of the
terms and conditions of the Agreement remain in full force and effect.

9.             Conflicts. As to the matters specifically the subject of this
Addendum, in the event of any conflict between this Addendum and the Agreement,
the terms of this Addendum shall control.

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

COMERICA BANK

SCIENTIFIC LEARNING CORPORATION

By: /s/ Robert Hernandez                     

By: /s/ Robert Feller                  

 

Title: Vice President                               

Its: CFO                                         

 

 

 

-3-

 



 

 